Citation Nr: 0403712	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of bipolar disorder, currently rated as 30 
percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent from 
January 16, 1998, for degenerative joint disease of the 
lumbar spine at L4-S1.

3.  Entitlement to an evaluation in excess of 20 percent from 
October 9, 2001, for degenerative joint disease of the lumbar 
spine at L4-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1981, and 
from August 1986 to January 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for bipolar disorder, and assigned a 30 percent 
rating effective January 16, 1998; and granted service 
connection for degenerative joint disease of the lumbar spine 
at L4-S1, and assigned a 10 percent rating effective January 
16, 1998.  In November 2000, the Board remanded this case to 
the RO for further action.  In an April 2003 rating decision, 
the initial 10 percent disability rating for degenerative 
joint disease of the lumbar spine at L4-S1, was increased to 
20 percent effective October 9, 2001.  Thus, a staged rating 
is in effect for that disorder.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher rating remains in appellate status.  


FINDING OF FACT

The veteran's bipolar disorder has resulted in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, but has not caused total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for 
bipolar disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA via a September 2001 letter.  The 
veteran was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
veteran was specifically advised of the type of evidence 
which would establish his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  He was specifically 
informed to submit additional records or seek help.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim and he has been examined.  These 
records satisfy 38 C.F.R. § 3.326.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

In view of the fact that the original rating decision was 
amended by the April 2003 rating decision, the April 2003 
rating decision now constitutes the revised initial rating 
decision.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

The record shows that the veteran was granted service 
connection for a bipolar disorder in a June 1998 decision.  A 
30 percent rating was assigned effective January 1998.  The 
grant of service connection was based on the service medical 
records which showed that the veteran was diagnosed as having 
bipolar disorder during service as well as a post-service VA 
examination, dated in April 1998.

The April 1998 VA examination report reflects that the 
veteran had a history of manic and depressed episodes.  
During his manic episodes, he would become loquacious, engage 
in some bizarre behavior, engage in impulsive behavior such 
as going on spending sprees requiring him to file for 
bankruptcy, have decreased need for sleep, and have increased 
irritability.  The examiner noted that the veteran was on 
medication, but did not take his lithium on a regular basis 
because it made him feel slow and he liked going fast.  The 
examiner noted that the veteran exhibited feelings of denial 
regarding his illness and lived with feelings of grandiosity.  
The examiner also noted that the veteran was about to divorce 
his second wife because he felt that she was stealing from 
him.  

Mental status examination revealed that the veteran was 
somewhat disheveled.  He was mildly euphoric.  The 
consequences of what he said or does did not seem to bother 
him, but there were no soft signs of psychosis solicited.  
Further, there were no delusions or hallucinations.  The 
veteran did not exhibit pressured speech or speech with 
increased volume.  He used language abstractly.  Cause and 
effect thinking seemed to be maintained.  There was no 
suicidal or homicidal language.  He was oriented times three.  
Recent and remote memory were grossly intact.  Judgment 
seemed adequate for the situation.  The examiner opined that 
the veteran's presentation was entirely consistent with 
somebody who was hypomanic and suffered from what sounded 
like bipolar disorder without psychosis, last episode manic.  
The diagnosis was bipolar disorder, last episode manic, 
currently hypomanic.  The GAF was 42.  The examiner indicated 
that based on the veteran's grandiosity was his instability 
to see the need for medication to control his spending.  He 
also had difficulty with sleep, concentration, and mood 
instability with periods of serious depression with suicidal 
intensity.  

The veteran received VA outpatient treatment from January 
1998 to March 2003.  It was noted that the veteran was 
inconsistent with his psychiatric medications.  This problem 
was discussed with him frequently.  In September 1998, his 
GAF was 30.  It was noted that within the past year, the low 
GAF had been 20.  Periods of hypomania were shown.  

In August 1999, the veteran again underwent a psychiatric 
examination.  At that time, the veteran reported that he had 
both manic and depressive episodes monthly.  His manic 
episodes consisted of rapid speech, decreased need for sleep, 
flight of ideas, restlessness, psychomotor agitation, and 
distractibility.  The last major manic episode was in April 
1998.  When he had manic episodes, he became very focused on 
excessive involvement in pleasurable activities.  He spent 
money excessively.  When depressed, he experienced the 
following symptoms: depressed mood, tearfulness, wanting to 
sleep all of the time, irritability, anhedonia, fatigue and 
loss of energy, difficulty with concentration, feelings of 
worthlessness, and suicidal ideation without intent.  The 
veteran reported that the manic and depressive episodes 
greatly disrupted his life and made it painful for him to be 
around others and very difficult to work.  The examiner noted 
that the veteran was working at a hospice and was working on 
a part-time basis only due to the limitations of his bipolar 
illness which prevented full-time work.  When symptom-free, 
the veteran related that he enjoyed his job.  The veteran 
indicated that he was still married to his wife and had been 
for 9 years.  He indicated that they had a good and mutually 
supportive relationship.  

Mental status examination revealed that the veteran was 
dressed casually.  His gait and mannerisms were appropriate.  
He appeared to be calm.  His eye contact was appropriate.  He 
was oriented to person, place, time, date, and day.  His 
speech was clear and coherent with a rather fast rate and 
normal tone.  His thought processes were somewhat tangential.  
There appeared to be no obvious evidence of a delusional or 
thought disorder.  He denied experiencing any hallucinations, 
suicidal ideation, or homicidal ideation.  He appeared to be 
able to focus his attention and sustain concentration.  He 
appeared to have an above-average intelligence level.  He 
displayed good judgment and insight into his condition.  He 
was cooperative throughout the interview.  He was competent 
for pay purposes.  The diagnosis was bipolar disorder, most 
recent episode chronic and severe, manifested by recurrent 
elevated, irritable, expansive mood, followed by periods of 
depression.  The examiner noted that his impairment for 
social and industrial adaptability was definite.  The GAF was 
60.

In June 2003, the veteran was afforded another VA psychiatric 
examination.  The veteran reported that he had been having 
ongoing manic and depressive episodes.  It was noted that he 
was working two nights a week at the hospice.  He indicated 
that this past January, he took a train trip in which he went 
back and forth across the country for fun, but he was able to 
keep his job without anyone complaining.  Mental status 
examination revealed that the veteran had good hygiene and 
was casually dressed.  His speech was non-pressured and his 
thought processes were linear and goal-directed.  His affect 
was euthymic.  He reported that his mood had been depressed, 
but that feeling passed and he was currently feeling "o'kay."  
The veteran related that he got depressed 2 to 3 times per 
year.  When depressed, he would feel sad and would sleep 10-
12 hours per night.  During those times, his energy was low, 
his concentration poor, he had symptoms of anhedonia, passive 
thoughts of death, and he wanted to be left alone.  
Currently, he was on Trazedone which allowed him 8 hours 
sleep per night.  Presently, his energy was fair and his 
concentration somewhat poor.  He denied symptoms of anhedonia 
and he denied suicidal ideation or homicidal ideation.  
Currently, he was working part-time restoring antique golf 
clubs and selling them.  In terms of manic symptoms, the 
veteran reported that he was manic, he would go 2 to 3 nights 
without sleep and would be manic for 10 to 12 days with 
little sleep therein.  His energy was excessive, he had 
racing thoughts, pressured speech, felt euphoric, and 
traveled and spent excessively.  It was unclear how often he 
had these episodes.  The veteran denied psychotic symptoms 
except on two occasions when he heard his name being called.  
In terms of anxiety symptoms, the veteran denied symptoms 
consistent with obsessive compulsive or a panic disorder.  He 
denied ever having a panic attack.  He reported that he did 
not have problems with his activities of daily living.  He 
paid the bills.  The veteran related that he had a difficult 
time adjusting to stressful situations at work, but was able 
to handle his work at the hospice.  The veteran was able to 
respond to abstract questions.  The diagnosis was bipolar 
disorder.  The examiner indicated that despite infrequent 
treatment, the veteran was able to work part-time and was 
capable of working at a sedentary job with limited 
supervision.  The GAF was 53.  

The veteran has presented his contentions in correspondence 
of record and during an October 199 hearing.  The veteran 
maintains that he has manic and depressive episodes due to 
his bipolar disorder.  During these episodes, he is 
alternatively hyper and depressed.  He engages in 
inappropriate behavior involving travel and spending.  He 
says that this occurs 3 to 4 times a year and that he has a 
feeling for when it will happen or is happening and takes 
time off of work accordingly.  The veteran indicated that he 
basically manages his psychiatric disorder.  


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9432 
which is the code applicable for bipolar disorder.  
Diagnostic Code 9432 provides that bipolar disorder is to be 
rated based on the regulations set forth in 38 C.F.R. § 4.126 
and § 4.130, the General Rating Formula for Mental Disorders.  
The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2002).

In this case, the veteran regularly has both manic and 
depressive episodes.  When he is experiencing one of these 
episodes, his functioning is decreased and his GAF falls to 
low levels, the lowest being a GAF of 20.  When the veteran 
is not having a manic or depressive episode, his functioning 
is adequate, he is cognitively intact, and he enjoys his 
part-time employment at a hospice.  Although he previously 
had some marital problems, the veteran has stated that he and 
his wife have a good and mutually supportive relationship.  
However, it has been noted that the veteran maintains a 
certain level of denial regarding his illness and lives with 
feelings of grandiosity.  Due to his non-compliance with 
psychiatric medication, his level of impairment is in flux 
perpetually.  

In viewing the overall picture, the Board finds that the 
veteran's manic depressive disorder more nearly approximates 
a 70 percent rating due to his recurrent manic and depressive 
episodes.  During these periods, there is impairment in 
occupational and social functioning.  His judgment, thinking, 
and mood are affected.  There is suicidal ideation without 
intent.  The veteran engages in behavior which interferes 
with routine activities.  His speech is affected and 
pressured.  He has impaired impulse control in that he seeks 
out pleasurable activity such as spending sprees.  He also 
has periods of irritability.  His personal appearance is 
occasionally disheveled.  He takes time off from his job to 
pursue the pleasurable activities.  Interacting with others 
becomes difficult.  However, a total rating is not warranted 
because there is not gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Although some of the veteran's 
behavior is inappropriate, such as his impulsive spending, 
otherwise, the veteran's symptoms are more consistent with a 
70 percent rating.  As such, the criteria for a disability 
rating of 70 percent for bipolar disorder are met.  

The Board is aware that the veteran's GAF scores have varied 
to a remarkable degree.  However, the clinical observations 
are more probative of the actual degree of impairment than a 
mere GAF score; it has been concluded that he can perform 
employment with limitations; and the veteran has maintained a 
part-time job.  Therefore, a 100 percent evaluation is not 
warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's psychiatric disability now causes or 
have in the past caused marked interference with his 
employment.  The veteran works part-time and has indicated 
that he is able to maintain this work schedule.  He is able 
to take time off when necessary.  The 70 percent rating 
contemplates industrial impairment.  Further, the evidence in 
this case fails to show that the veteran's psychiatric 
disability now causes, or that such has in the past required 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.  




ORDER

A 70 percent for bipolar disorder is granted for the entire 
appeal period.  


REMAND

With regard to the claim of an increased rating for 
lumbosacral strain with degenerative changes, VA's rating 
criteria pertaining to the spine was recently revised, 
effective September 26, 2003, which provides a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
veteran has not been notified of the revisions, his claim has 
not been considered pursuant to the revisions, and he has not 
been examined in conjunction with the revisions.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that there was an 
increase in disability, he must submit 
that evidence to VA.  

2.  VCAA should continue to be followed.  

3.  The veteran has not been notified of 
the revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's lumbosacral spine disorder.  
All indicated tests should be completed.  

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses the 
pertinent changes in the rating criteria 
for spine disorders.  Thereafter, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



